  SENDER: COMPLETE THIS SECTION                                                                                                                                FILED
                                                                                                                                                      2020 Dec-29 AM 11:05
  • Complete items 1, 2, and 3.
                                                                                                                                                      U.S. DISTRICT COURT
  • Print your name and address on the reverse
                                                                                                                                                          N.D. OF ALABAMA
     so that we can return the card to you.
                                                                                                       C. Date of Delivery
  • Attach this card to the back of the mailpiece,
     o_r: on the front if space p~_r:m=it~s_._ _ _ _ _ __, f-c:~=-:"--1'Jl1".:-"''><~'-~:--:-..L-,,,-.=-,-c---
  ~. Article Addressed to:                                   D. ls delivery address different from item 1? D Yes
                                                                                    If YES, enter delivery address below:         O No
  Jeffrey Baldwin
  Alabama Department of Corrections
                                                                                  7.DZu           .,- 'I   /, :ri:   :;b
                                                                                                              ""'    _,
  Limestone Correctional Facility
  28779 Nick Davis Rd.
  Harvest, AL 357 49
                                                                                 ".
                                                                            3. Service Type                            0 Priority Mail Express®
                                                                            D Adult Signature                          O Registered Mail™
        II lllllll llll 111111111111111111111111111111111                     Adutt Signature Restricted Delivery
                                                                               ertified Mail®
                                                                                                                       D Registered Mail Restricted
                                                                                                                         Delivery
           9590 9402 5423 9189 1104 25                                        Certified Mail Restricted Delivery        'N..Retum Receipt for
                                                                            0 Collect on Delivery                        -Merchandise
-2-.-A~rt-ic-le_N_u_m_b_e_,-r;=ra-n-,-,-e,~fr-om-,-e-N-,-.c-e-/a_b_e_/J~----~D   Collect on Delivery Restricted Delivery D Signature Confirmation™
                                                                            '    •n~. 'red Mail                          0 Signature Confirmation
                                                                                       red Mail Restricted Delivery         Restricted Delivery
      7019 2280 0001 7664 3075                                                         r $500)

  PS Form      3811, July 2015 PSN 7530-02-000-9053                                                                  Domestic Return Receipt
